Citation Nr: 0623023	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 24, 1996, 
for a 100 percent disability evaluation for service-connected 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from June 1972 to April 10, 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The unappealed rating actions of August 1974, August 
1976, September 1976, November 1976, September 1977, July 
1979, March 1982, August 1984, June 1985, September 1987, 
February 1989, November 1990, and July 1994 which had the 
effect of assigning or confirming a disability evaluation for 
the veteran's service-connected psychiatric disorder of less 
than 100 percent are final.  

2.  There was no clear and unmistakable error (CUE) in rating 
decisions prior to October 1995 which had the effect of 
assigning or confirming a disability evaluation for the 
veteran's service-connected psychiatric disorder of less than 
100 percent.

3.  A reopened claim for an increased evaluation was received 
on August 23, 1995.  


CONCLUSION OF LAW

An effective date of August 23, 1995, for a 100 percent 
disability evaluation for service-connected psychiatric 
disability is warranted.  38 U.S.C.A. § 5109A, 5110, 7105(c) 
West (2002); 38 C.F.R. §§ 3.104, 3.105(a), 3.400(o), 
20.302(a) (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
later in July 2003.  Notice fully complying with the 
provisions of the VCAA was provided to the veteran earlier 
that month.  Therefore, the veteran did receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
earlier effective date. The requirements of Dingess/Hartman 
thus have been satisfied.


Background

An August 1974 rating decision granted service connection for 
chronic undifferentiated schizophrenia and assigned an 
initial disability rating of 10 percent, both effective April 
11, 1974 (the day after service discharge), but no appeal was 
taken from that decision.  

A rating decision in July 1976 granted a temporary total 
rating based on hospitalization, under 38 C.F.R. § 4.29.  

A September 1976 rating decision terminated the temporary 
total rating based on hospitalization, under 38 C.F.R. 
§ 4.29, and assigned a 30 percent rating for the service-
connected psychiatric disorder effective August 1, 1976.  No 
appeal was taken from that decision.  

A November 1976 rating decision granted a temporary total 
rating based on hospitalization, under 38 C.F.R. § 4.29, and 
a 30 percent rating for the service-connected psychiatric 
disorder was resumed effective February 1, 1977.  No appeal 
was taken from that decision.  

A September 1977 rating decision confirmed and continued the 
30 percent disability rating.  No appeal was taken from that 
decision.  

A July 1979 rating decision reduced the 30 percent rating to 
10 percent effective October 1, 1979.  No appeal was taken 
from that decision.  

The 10 percent disability rating was confirmed and continued 
by rating decisions in March 1982 and August 1984.  No appeal 
was taken from those decisions.  

A June 1985 rating decision granted a temporary total rating 
based on hospitalization, under 38 C.F.R. § 4.29 and the 10 
percent schedular rating was resumed effective May 1, 1985.  
No appeal was taken from that decision.  

A September 1987 rating decision granted a temporary total 
rating based on hospitalization, under 38 C.F.R. § 4.29 and 
the 10 percent schedular rating was resumed effective July 1, 
1987.  No appeal was taken from that decision.  

The 10 percent disability rating was confirmed and continued 
by rating decisions in February 1989, November 1990, and July 
1994 rating decision.  No appeal was taken from those 
decisions.  

A claim for an increased rating for the veteran's service-
connected psychiatric disorder was received on August 23, 
1995.  

An October 1995 rating decision recharacterized the service-
connected psychiatric disorder as a bipolar disorder and 
granted an increase from the 10 percent rating for the 
veteran's service-connected psychiatric disorder to 30 
percent effective August 23, 1995 (date of receipt of the 
claim for an increased rating).  

A psychiatric examination conducted on August 24, 1996, in 
conjunction with the veteran's claim for Social Security 
Administration disability benefits factually established that 
the veteran was entitled to a 100 percent schedular rating 
for his service-connected psychiatric disorder.  

The veteran appealed the October 1995 rating decision and, 
subsequently, a September 1997 rating decision granted a 100 
percent schedular rating for the veteran's service-connected 
psychiatric disorder, effective August 24, 1996 (date of 
examination establishing factual entitlement more than one 
year after receipt of the claim).  

At the September 2005 travel Board hearing the veteran 
testified that he was medically discharged from active 
service due to his psychiatric disorder and he had been 
essentially unemployable since then.  Page 2 of the 
transcript of that hearing.  His psychiatric disorder had 
been misdiagnosed and inappropriately treated for 20 years.  
Page 3.  He began receiving Social Security disability 
benefits in 1995.  Page 4.  

Laws and Regulations Governing Effective Dates

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization or by a VA examination after 
the claim is filed).  

Laws and Regulations Governing Claims of CUE

A finding of CUE in a rating decision would vitiate the 
finality of it, although the veteran did not timely appeal 
that decision after being notified of it and being apprised 
of his procedural and appellate rights.  See 38 U.S.C.A. 
§ 5109A(a) (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a); 
Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997), citing 
Smith (William) v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994).  However, to warrant a finding of CUE in that 
decision: 1) either the correct facts, as they were known at 
that time, were not before the adjudicator, i.e., more than a 
simple disagreement with how the RO weighed or evaluated the 
evidence, or the statutory or regulatory provisions extant at 
that time were incorrectly applied; 2) the error must be 
"undebatable" and the sort that, had it not been made, would 
have "manifestly changed" the outcome of that decision; and 
3) a determination that there was CUE must be based on the 
record and law that existed at the time of that prior 
adjudication.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Indeed, CUE is so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed when made.  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error'" needed to invalidate 
a prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed 
in its entirety [and] [w]here there are two permissible views 
of the evidence, the factfinder's choice between the two 
cannot be clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for a 
claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 
(1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).  New 
interpretations of a law subsequent to an RO decision cannot 
form the basis for a valid claim of CUE.  Smith (Rose) v. 
West, 11 Vet. App. 134, 137 (1998), quoting Berger, 
10 Vet. App. at 170.  See also VAOPGCPREC 25- 95 (Dec. 6, 
1995) (to the effect that a collaterally attacked decision's 
application of a regulation, which is subsequently 
invalidated, is not "obvious" error (i.e., CUE)).  

Legal Analysis

Here, the veteran's most recent claim for an increased rating 
for his service-connected psychiatric disorder was received 
on August 17, 1995.  He timely appealed the October 1995 
denial of a rating in excess of 10 percent and, following 
receipt of additional evidence, the current 100 percent 
disability rating was assigned by a September 1997 rating 
decision effective August 24, 1996, date of a psychiatric 
examination in connection with a claim for Social Security 
Administration disability benefits.  

However, prior to August 1996, there were multiple rating 
decisions which denied entitlement to an increased rating for 
the service-connected psychiatric disorder.  Although the 
veteran was notified of those rating decisions, he did not 
initiate an appeal and, so, those rating decisions are final, 
in the absence of CUE.  See 38 C.F.R. §§ 3.104, 3.105(a).  

There is no specific allegation of CUE in any of the earlier 
rating decisions and, so, those rating decisions are final.  
See 38 U.S.C.A. 38 U.S.C. §§ 5109A, 7105(c) (West 2002) and 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2005).  

In this case, the attempt to obtain an earlier effective date 
for a 100 percent rating for the service-connected 
psychiatric disorder rests on the testimony of the veteran 
that there had been no change in the severity of the service-
connected psychiatric disorder since discharge from active 
service and, so, given this to be true a 100 percent rating 
should be assigned retroactively. 

However, in attempting to find CUE in prior rating actions 
the adjudication is limited to the evidence on file at the 
time of the rating action being challenged.  The new 
evidence, such as the testimony of the veteran, as well as 
the new statements or clinical evidence from VA or other 
sources may not be considered.  To do so would require a 
reweighing of the evidence which is not permissible.  

Again, other than this factually driven argument there are no 
specific allegations of CUE and, moreover, no specific rating 
action has been identified by the veteran or his 
representative as containing CUE.  

As explained above, the effective date of an award of an 
increased evaluation for a service-connected disability shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  Here, the 
veteran submitted a claim for an increase rating on August 
23, 1995. He timely appealed the rating action of October 
1995, which raised the evaluation for the service-connected 
psychiatric disability to 30 percent. A subsequent 
psychiatric examination for Social Security purposes 
established a basis for a 100 percent evaluation. As the 
veteran's claim has been continually in appellate status, the 
effective date for the award of the 100 percent evaluation is 
more properly August 23, 1995, the date of receipt of the 
reopened claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The benefit of the doubt is resolved in his 
favor. 38 U.S.C.A. § 5107.


ORDER

An effective date of August 23, 1995, for a 100 percent 
disability evaluation for service-connected bipolar disorder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


